PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

J. C. LAWYER; IRWIN W. CAMPBELL;
BACKUS FERGUSON; THOMAS J.
HANAHAN, III, on behalf of
themselves and all others similarly
situated,
                                                                    No. 99-2502
Plaintiffs-Appellants,

v.

HILTON HEAD PUBLIC SERVICE
DISTRICT NO. 1; BEAUFORT COUNTY,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Greenwood.
Patrick Michael Duffy, District Judge.
(CA-98-1572-9-23, CA-98-2972-9-23)

Argued: May 1, 2000

Decided: July 21, 2000

Before MURNAGHAN, WILKINS, and WILLIAMS,
Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Murnaghan wrote the opinion,
in which Judge Wilkins and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Arthur Camden Lewis, LEWIS, BABCOCK & HAW-
KINS, L.L.P., Columbia, South Carolina, for Appellants. Steve A.
Matthews, SINKLER & BOYD, P.A., Columbia, South Carolina, for
Appellees. ON BRIEF: Mary G. Lewis, LEWIS, BABCOCK &
HAWKINS, L.L.P., Columbia, South Carolina; Joel D. Bailey, THE
BAILEY LAW FIRM, P.A., Beaufort, South Carolina, for Appel-
lants. James L. Ward, Jr., SINKLER & BOYD, P.A., Columbia,
South Carolina, for Appellee Hilton Head Service District; Stephen P.
Hughes, HOWELL, GIBSON & HUGHES, P.A., Beaufort, South
Carolina, for Appellee Beaufort County.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

The plaintiffs-appellants ("the appellants"), residents of Hilton
Head, South Carolina, appeal from the district court's order dismiss-
ing and remanding their claims against Hilton Head No. 1 Public Ser-
vice District ("the District") and Beaufort County, South Carolina for
lack of subject matter jurisdiction. In the instant appeal, we must
decide whether the Tax Injunction Act, 28 U.S.C.§ 1341, and the
related comity doctrine preclude the district court from exercising
jurisdiction over the appellants' claims under 42 U.S.C. § 1983, 42
U.S.C. § 1985, and the Takings Clause of the Fifth Amendment to the
United States Constitution, as applied to the states via the Fourteenth
Amendment. Because we agree with the district court that the Tax
Injunction Act and the comity doctrine preclude the district court
from exercising jurisdiction over the appellants' claims, we affirm.

I.

The relevant facts, which are virtually undisputed, are largely taken
from the district court's opinion. In 1969, the South Carolina General
Assembly created the Hilton Head No. 1 Public Service District as a
special purpose district, governed by a five-member appointed Com-
mission, to supply water and sewer services to residents and entities
located on the northern portion of Hilton Head Island. Since its cre-
ation, the District has acquired the assets and facilities of various
other smaller utility systems located within its areas of operation. By
1995, the District served nearly 12,000 customers, most of whom

                    2
consisted of commercial establishments, multi-family residential
units, and residents of large planned communities or plantations.

Residential customers in the District are charged a base rate for
water and sewer services, and an additional sum based upon actual
consumption. Historically, the District also charged property taxes to
residents within the District's service area based on the assessed value
of all real and personal property in the District. Some of the residents
in the District's service area, including the appellants, are charged the
property taxes even though the District does not provide them with
water or sewer service.

In Weaver v. Recreation Dist., 328 S.C. 83, 492 S.E.2d 79 (1997),
the South Carolina Supreme Court held that such an assessment by
the District, an appointed body, violated the provision of the South
Carolina Constitution forbidding taxation by unelected officials. The
court, however, stated that it was aware "of the disruptive effect
today's holding could have on the financial operation of numerous
special purpose districts, local commissions and boards throughout
this state." Id. at 82. The court therefore made its ruling prospective,
giving the General Assembly two years to devise a new financing sys-
tem, and permitted the unconstitutional procedure to continue for that
period. The court did not order any remedy or refund for taxes
imposed in earlier years, including the year that was specifically chal-
lenged.

In 1998, the South Carolina General Assembly passed legislation
that took all discretionary taxing power out of the hands of appointed
bodies such as the District's governing board. See S.C. Code Ann.
§ 6-11-271. In its place, the General Assembly exercises its own tax-
ing power to finance the operations of such entities. The District no
longer imposes any taxes for operating and administrative purposes.

On June 1, 1998, the appellants filed two similar Complaints, one
in South Carolina state court and one in federal district court, against
the District, Beaufort County, and various current and former employ-
ees and members of the District's governing board. In September
1998, the appellants filed Amended Complaints in both actions. The
Amended Complaints contained identical captions and were virtually
identical in their underlying factual allegations. The allegations

                     3
addressed the various mechanisms by which the District raised funds
to finance its operating and capital needs--in particular: the property
taxes described previously, availability fees, and developer contribu-
tions. The Amended Complaints alleged causes of action for a taking
of property without due process; lack of statutory authority to impose
such fees and charges; violation of the state constitutional prohibition
against taxation without representation; racial discrimination; fraud;
self-dealing and unjust enrichment; and other matters.

On October 7, 1998, the defendants removed the state action to
federal court. On January 6, 1999, Judge Blatt consolidated the state
action and the federal action.1 Following a hearing on class certifica-
tion on June 17, 1999, Judge Blatt recused himself and the cases were
reassigned to Judge Duffy.

The appellants filed a Second Amended Complaint on September
10, 1999. The Second Amended Complaint did not include allega-
tions against the individual defendants, leaving the District and Beau-
fort County as the only defendants. In addition, the Second Amended
Complaint reduced the class of plaintiffs to only those persons who
reside or own property within the District and have been charged or
have paid real or personal property taxes, but who have received nei-
ther water nor sewer service from the District. Finally, the Second
Amended Complaint alleges only three causes of action: (1) a viola-
tion of 42 U.S.C. § 1983 because of the deprivation of property with-
out due process and the deprivation of equal protection arising from
the allegedly unauthorized collections of real and personal property
taxes; (2) a violation of 42 U.S.C. § 1985 because of a conspiracy to
effectuate the allegedly unauthorized collection of taxes, and thereby
to deprive the appellants of equal protection and protected privileges
and immunities; and (3) an unlawful taking of property by the alleg-
edly unauthorized collection of taxes, in violation of the state and
United States Constitutions. The appellants dismissed their other
_________________________________________________________________

1 According to the district court, while Judge Blatt's consolidation
order "appeared to completely merge the state action into the federal
action, technically it consolidated the two cases for filing purposes only.
Therefore, the two cases remain open and independent actions." J.A. 299.
The cases are consolidated for purposes of the instant appeal, however.

                    4
claims. The Second Amended Complaint seeks a refund, damages,
injunctive relief, and attorneys' fees.

On August 19, 1999, the district court issued an order to show
cause for why the court should not dismiss the federal case and
remand the state case to state court under the Tax Injunction Act and
the comity doctrine. On October 6, 1999, after briefing by the parties,
the district court issued an order dismissing the federal action and
remanding the state action to state court. The appellants now appeal
to this court, arguing that the district court erred in dismissing and
remanding the cases under the Tax Injunction Act and the comity
doctrine.

II.

In 1937, Congress passed the Tax Injunction Act, which provides
that "[t]he district courts shall not enjoin, suspend or restrain the
assessment, levy or collection of any tax under State law where a
plain, speedy and efficient remedy may be had in the courts of such
State." 28 U.S.C. § 1341. The Supreme Court has recognized that the
Act "has its roots in equity practice, in principles of federalism, and
in recognition of the imperative need of a State to administer its own
fiscal operations." Rosewell v. Lasalle National Bank, 450 U.S. 503,
522 (1981) (quoting Tully v. Griffith, Inc., 429 U.S. 68, 73 (1976)).
The Act thus reflects the importance of the taxing power to the opera-
tion of state governments and Congress's desire to keep federal courts
from unduly interfering with state revenue collection. See Collins
Holding Corp. v. Jasper County, 123 F.3d 797, 799 (4th Cir. 1997);
see also National Private Truck Council, Inc. v. Oklahoma Tax
Comm'n, 515 U.S. 582, 586 (1995) ("It is upon taxation that the sev-
eral States chiefly rely to obtain the means to carry on their respective
governments, and it is of the utmost importance to all of them that the
modes adopted to enforce the taxes levied should be interfered with
as little as possible.") (quoting Dows v. Chicago, 78 U.S. (11 Wall.)
108, 110 (1871)).

On its face, the Act bars suits in federal court for injunctive relief
in state tax cases. See 28 U.S.C. § 1341. Although not obvious from
the face of the statute, the Act also bars suits for declaratory relief in
state tax cases, see California v. Grace Brethren Church, 457 U.S.
5
393, 408 (1982), as well as suits for a refund of state taxes. See Home
Builders Ass'n of Mississippi v. City of Madison, 143 F.3d 1006, 1010
n.6 (5th Cir. 1998); see also National Private Truck Council, 515 U.S.
582.

In Fair Assessment in Real Estate Ass'n, Inc. v. McNary, 454 U.S.
100 (1981), the Supreme Court considered whether a federal court has
jurisdiction to hear an action for damages under§ 1983 challenging
the validity of a state tax. The Court refused to decide whether the
Tax Injunction Act, standing alone, would bar such a suit; instead, the
Court held that principles of comity barred federal courts from hear-
ing such cases. See id. at 107. The Court reasoned that comity con-
cerns had motivated Congress's passage of the Act, and that the
comity principle survived the Act's enactment. See id. at 110
("Neither the legislative history of the Act nor that of its precursor,
28 U.S.C. § 1342, suggests that Congress intended that federal-court
deference in state tax matters be limited to the actions enumerated in
those sections.").2

The Court then found that § 1983 damages actions in federal court
"would be no less disruptive of [a state's] tax system than would the
historic equitable efforts to enjoin the collection of taxes, efforts
which were early held barred by principles of comity." Id. at 113.
Section 1983 claims would be unduly disruptive of the administration
of state taxes because "[p]etitioners will not recover damages under
§ 1983 unless a district court first determines that respondents'
administration of the County tax system violated petitioners' constitu-
tional rights. In effect, the district court must first enter a declaratory
judgment like that barred in Great Lakes." Id.

The Court thus held that, based on principles of comity, a federal
court cannot exercise jurisdiction over a claim for damages under
§ 1983 challenging a state tax so long as the state provides a remedy
_________________________________________________________________

2 The Court also noted that its decision in Great Lakes Dredge & Dock
Co. v. Huffman, 319 U.S. 293 (1943), which relied on principles of
comity in barring a claim for declaratory relief in a state tax case, estab-
lished the post-Act vitality of the comity principle. See McNary, 454
U.S. at 110-11.

                     6
that is "plain, adequate, and complete."3 Id. at 116. The Third Circuit
has summarized the effect of the Tax Injunction Act and McNary on
a federal court's ability to exercise jurisdiction in state tax cases:

          Taken together, the Tax Injunction Act and the Supreme
          Court's decision in McNary make it clear that a federal court
          cannot entertain a suit posing either an equitable or a legal
          challenge to state or local taxes ("any tax under state law")
          if a sufficient remedy (a remedy which the Tax Injunction
          Act terms "plain, speedy and efficient" and which comity
          views as "plain, adequate and complete") is available in
          state court.

Kerns v. Dukes, 153 F.3d 96, 101 (3d Cir. 1998) (footnote omitted).

A less-developed issue is whether a federal court has jurisdiction
to hear an action for damages under § 1985 or the Takings Clause,
challenging the validity of a state tax.4 There is scant case law on
_________________________________________________________________
3 The Court also stated that "[w]e discern no significant difference, for
purposes of the principles recognized in this case, between remedies
which are `plain, adequate, and complete,' as that phrase has been used
in articulating the doctrine of equitable restraint, and those which are
`plain, speedy and efficient,' within the meaning of § 1341." McNary,
454 U.S. at 116 n.8.
4 As noted in Section I, the appellants allege a claim for damages under
the Takings Clause that is distinct from their § 1983 claim. Courts have
struggled with the issue of whether plaintiffs can bring direct claims
under the Takings Clause, or, instead, whether plaintiffs must use § 1983
as the mechanism for alleging a violation of the Takings Clause. In First
English Evangelical Lutheran Church v. County of Los Angeles, 482
U.S. 304 (1987), the Supreme Court stated that "it has been established
at least since Jacobs v. United States, 290 U.S. 13 (1933), that claims for
just compensation are grounded in the Constitution itself." Id. at 315.
The Court also stated:

          The cases cited in the text, we think, refute the argument of the
          United States that "the Constitution does not, of its own force,
          furnish a basis for a court to award money damages against the
          government." Though arising in various factual and jurisdic-
          tional settings, these cases make clear that it is the Constitution

                    7
whether principles of comity bar such claims.5 We can detect no dif-
ference of legal significance, however, between a claim for damages
_________________________________________________________________
          that dictates the remedy for interference with property rights
          amounting to a taking.

Id. at 316 n.9 (citation omitted); see also Mann v. Haigh, 120 F.3d 34,
37 (4th Cir. 1997) (citing First English for the proposition that the Tak-
ings Clause is a "situation in which the Constitution itself authorizes suit
against the federal government"). Other courts, however, have held, in
apparent conflict with First English, that a violation of the Takings
Clause can only be redressed through a claim under§ 1983. See, e.g.,
Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704, 705 (9th Cir.
1992) (Azul II) (holding that a plaintiff alleging a violation of the Tak-
ings Clause "has no cause of action directly under the United States Con-
stitution. We have previously held that a litigant complaining of a
violation of a constitutional right must utilize 42 U.S.C. § 1983"); cf.
Azul-Pacifico, Inc. v. City of Los Angeles, 948 F.2d 575, 586 (9th Cir.
1991) (Azul I) (withdrawn by Azul II) (holding that under the Takings
Clause, "[t]he Constitution itself provides both the cause of action and
the remedy"); see also Quality Refrigerated Servs., Inc. v. City of Spen-
cer, 908 F. Supp. 1471, 1487 n.9 (N.D. Iowa 1995) (stating that dismiss-
ing the plaintiff's Takings Clause claim was proper because "[t]here is
simply no direct cause of action arising under the Constitution itself
against municipal officials for alleged constitutional violations"). We
assume for purposes of this case that plaintiffs can bring direct claims
under the Takings Clause.
5 To our knowledge, the only published decision to address the applica-
tion of the Act to a claim for damages under § 1985 is Northwood Apart-
ments v. LaValley, 673 F.2d 159 (6th Cir. 1982). In Northwood
Apartments, the court held, without explanation, that principles of comity
precluded the district court from hearing a claim for damages under
§ 1985, challenging the validity of a state tax. See also Fiedler v. State
of New York, 1998 WL 903637, at *4 (N.D.N.Y. Dec. 23, 1998) (relying
on Northwood Apartments to find a lack of subject matter jurisdiction for
a claim for damages under § 1985 challenging a state tax). In most
§ 1985 cases challenging the validity of a state tax, courts have preferred
to dismiss the claim on alternative grounds--typically a plaintiff's failure
to state a claim under § 1985. See, e.g., 423 South Salina St., Inc. v. City
of Syracuse, 724 F.2d 26, 27-28 (2d Cir. 1983). In addition, as stated
above, direct claims under the Takings Clause are uncommon, as most
claims under the Takings Clause are alleged under§ 1983.

                    8
under § 1983 and a claim under § 1985 or the Takings Clause. Even
a cursory reading of McNary reveals that while the holding in the case
was § 1983-specific, the Court's reasoning was not. The Court
refused to allow the taxpayers to bring their claim for damages under
§ 1983 in federal court because a federal constitutional inquiry would
unduly disrupt the functioning of state taxing authorities.

Similarly, here, the appellants' § 1985 claim alleges a violation of
§ 1985(3) due to the appellees' conspiracy to deprive the appellants
of "rights available to them under the Constitution and laws of the
United States of America, including, inter alia , the equal protection
of such laws and/or equal privileges and immunities under such
laws." J.A. 245-46. And, of course, a claim under the Takings Clause
also requires a showing that the District's tax system violates the
appellants' constitutional rights. Thus, for the appellants to prevail on
their claims under § 1985 and the Takings Clause, the district court
must decide, in the first instance, that the District's administration of
the property tax system violates the United States Constitution. Such
an inquiry would have the same disruptive effect on state tax systems
that prompted the Court's decision in McNary to preclude federal
courts from hearing § 1983 claims challenging the validity of state tax
systems. We therefore hold that appellants may not bring their claims
for damages under § 1985 or the Takings Clause if South Carolina
provides a plain, adequate, and complete remedy. 6
_________________________________________________________________

6 Appellees also urge this court to affirm the dismissal of the appel-
lants' claims under § 1985 and the Takings Clause under Rule 12(b)(6)
for a failure to state a claim upon which relief can be granted. It may well
be that the appellants have failed to allege race-based animosity, as
required by § 1985. See United Brotherhood of Carpenters & Joiners of
America v. Scott, 463 U.S. 825, 838 (1983). In addition, the legal basis
for the appellants' claim for damages under the Takings Clause is not
entirely clear. However, the district court sua sponte raised the issue of
jurisdiction, and that was the only issue addressed by the district court
in dismissing the appellants' claims. While we can affirm on any basis
supported by the record, the appellees' failure to file a 12(b)(6) motion
below leads us to conclude that we should not consider their arguments
on that basis on appeal. We therefore limit our discussion to the jurisdic-
tional issue considered by the district court.

                    9
III.

The appellants advance two arguments for why the Tax Injunction
Act and principles of comity do not preclude the district court from
exercising jurisdiction over their claims. First, the appellants argue
that the district court has jurisdiction over their claims because the
South Carolina Supreme Court already held that the District's tax
scheme was unconstitutional in Weaver. Second, the appellants argue
that the district court has jurisdiction over their claims because the
appellants do not have a "plain, adequate, and complete" remedy in
state court.

A.

The appellants argue that the South Carolina Supreme Court
already found that the District's tax scheme was unconstitutional in
Weaver and, therefore, the district court can exercise jurisdiction over
their claims. The appellants base their theory on the notion that princi-
ples of comity are not implicated when a state court has already found
a tax scheme unconstitutional, thereby lessening the disruptive effect
of a federal court's intrusion into state tax matters.

The appellants' argument is without merit. As noted above, all of
the appellants' claims require a finding by the district court that the
District's conduct violated the United States Constitution. The court
in Weaver, however, only found that South Carolina's tax scheme
violated the South Carolina Constitution. See Weaver, 492 S.E.2d at
81-82 ("[I]nsofar as Act No. 317 permits such a delegation, it violates
Article X, § 5 of the South Carolina Constitution and may not
stand.") (emphasis added). Weaver does not contain a single reference
to the United States Constitution.

Given that Weaver only dealt with the South Carolina Constitution,
the appellants are asking this court to find, in the first instance, that
a state tax scheme violates the United States Constitution. Because
the Supreme Court's decision in McNary expressly bars such a find-
ing by a federal court, the appellants' argument fails.

B.

The appellants next argue that the district court has jurisdiction
over their claims because they do not have a "plain, adequate, and

                     10
complete" remedy in state court. The "plain, adequate, and complete"
exception requires a state court remedy "that meets certain minimal
procedural criteria." Folio v. City of Clarksburg, 134 F.3d 1211, 1214
(4th Cir. 1998) (quoting Rosewell, 450 U.S. at 512). The issue is
whether the state remedy "provides the taxpayer with a `full hearing
and judicial determination' at which [the taxpayer] may raise any and
all constitutional objections to the tax." Id. (quoting Rosewell, 450
U.S. at 514).

The appellants do not challenge the district court's finding that
South Carolina's procedures for challenging a state tax are adequate.7
Instead, the appellants argue that they do not have a "plain, adequate,
and complete" remedy in state court because of the South Carolina
Supreme Court's decision in Weaver to award only prospective relief
starting two years after its ruling. The appellants thus believe that they
are unlikely to obtain the relief they desire in an action in state court.

South Carolina's remedy is not inadequate, within the meaning of
the Tax Injunction Act and the comity doctrine, merely because the
appellants probably will not obtain their desired relief in state court.
Federal courts, including this circuit, have been unwilling to under-
mine a state court's authority to deal with state tax issues based on
an alleged substantive defect in a state court's remedy. See Folio, 134
F.3d at 1215 ("[A] real or perceived defect in the substantive remedy
afforded a taxpayer under state law does not clothe the district court
with jurisdiction to hear appellants' claims."). For example, in Folio,
West Virginia taxpayers argued that declaratory relief under West
Virginia law was not an "adequate" state remedy because state courts
had refused to grant relief to similarly situated taxpayers. The court
rejected the taxpayers' argument, finding that
_________________________________________________________________
7 South Carolina provides at least two avenues for challenging the
validity of a state tax. First, the South Carolina Revenue Procedures Act
allows taxpayers to appeal a proposed assessment to the South Carolina
Department of Revenue, and then appeal the Department's decision to an
Administrative Law Judge. See S.C. Code Ann.§§ 12-60-450 to -460.
Second, South Carolina's Uniform Declaratory Judgments Act provides
for constitutional challenges to state tax issues under both federal and
state law. See id. §§ 15-53-10 to -140.

                     11
          [a]ppellants may be correct that, in light of Bacon or other
          West Virginia case law, they would meet with little success
          were they to seek a declaration in West Virginia state court
          that the ordinance runs afoul of the federal constitution. But,
          again, the Tax Injunction Act only guards against procedural
          defects, not substantive defects, and it does not allow appel-
          lants to invoke the jurisdiction of the federal courts merely
          because state precedent is unfriendly.

Id. at 1216 (citation omitted); see also Strescon Indus., Inc. v. Cohen,
664 F.2d 929, 931 (4th Cir. 1981) ("[A]n asserted substantive defect
in the State remedy, even if found to exist, is an insufficient basis
upon which Federal jurisdiction may be grounded."); Colonial Pipe-
line Co. v. Collins, 921 F.2d 1237, 1245 (11th Cir. 1991) ("[A]
reviewing court should eschew any analysis of [state remedies'] sub-
stantive sufficiency so long as a complainant has some opportunity to
raise his constitutional objections.").

The Fifth Circuit's decision in Smith v. Travis County Education
Dist., 968 F.2d 453 (5th Cir. 1992), is also instructive. The prelude
to Smith began on January 30, 1992, when the Texas Supreme Court
held in Carrollton-Farmers Independent Sch. Dist. v. Edgewood Inde-
pendent Sch. Dist., 826 S.W.2d 489 (Tex. 1992) (Edgewood III), that
the Texas system for financing public education violated the Texas Con-
stitution.8 See id. at 514. To avoid disruption to the educational pro-
cess, and to enable the State Legislature to consider all options fully,
the Texas Supreme Court deferred the effect of its ruling for seven-
teen months. See id. at 522. The court also held that its ruling was not
a defense to the payment of 1991 and 1992 taxes. See id.

Thereafter, in Smith, two groups of Texas taxpayers filed suit in
federal court pursuant to § 1983, seeking a declaratory judgment that
the imposition of the 1991 and 1992 public school taxes violated the
Due Process Clause of the Fourteenth Amendment to the United
States Constitution. The taxpayers argued that they did not have a
_________________________________________________________________
8 The Texas Supreme Court had already invalidated earlier versions of
the state's school finance system before its 1992 decision. See Edgewood
Independent Sch. Dist. v. Kirby, 777 S.W.2d 391 (Tex. 1989); Edgewood
Independent Sch. Dist. v. Kirby, 804 S.W.2d 491 (Tex. 1991).

                    12
"plain, speedy, and efficient" remedy in state court because the relief
awarded by the Texas Supreme Court was inadequate. See Smith, 968
F.2d at 456. The Fifth Circuit described the taxpayers' argument as
follows:

          The taxpayers do not allege that the state fails to furnish a
          procedural avenue for them to pursue their federal due pro-
          cess claim. Indeed, they initiated state court actions before
          bringing their claim in federal court. Rather, the taxpayers
          argue that because Edgewood III prevents them from using
          the Texas Supreme Court's ruling as a defense to the non-
          payment of taxes under the public school finance system, it
          appears unlikely that they will succeed on the merits of their
          federal claim in state court.

Id. The court held that the taxpayers' argument "provides no basis for
circumventing the jurisdictional bar imposed by the Tax Injunction
Act," because "[t]he taxpayers have not demonstrated that the state
courts have refused to entertain their federal claim in their pending
state court actions." Id.

The principles enunciated in Folio and Smith are fatal to the appel-
lants' claims. The appellants are dissatisfied with the substantive rem-
edy provided by the South Carolina Supreme Court in Weaver. The
appellants' dissatisfaction with their (likely) substantive remedy does
not clothe this court with jurisdiction to hear claims that we otherwise
must dismiss under principles of comity. The appellants may pursue
their claims in state court, where they will have an opportunity to
raise any and all constitutional objections to the District's tax scheme.
The appellants therefore have a plain, adequate, and complete remedy
for their claims in state court.

IV.

In sum, we hold that, to the extent the appellants request injunctive
relief or a refund of state taxes, the district court cannot exercise juris-
diction over those actions under the Tax Injunction Act. In addition,
principles of comity preclude the district court from exercising juris-
diction over the appellants' claims for damages under § 1983, § 1985,
and the Takings Clause. We therefore affirm the district court's order

                     13
dismissing the appellants' federal action and remanding the appel-
lants' state action to state court.

AFFIRMED

                    14